Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered March 28, 2000, convicting him of criminal possession of marihuana in the second degree and aggravated unlicensed operation of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is legally insufficient to support his conviction for criminal possession of marihuana in the second degree is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt of criminal possession of marihuana in the second degree beyond a reasonable doubt (see, Penal Law § 221.25). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s argument that he was denied the effective assistance of counsel is without merit. The defense counsel made proper pretrial motions, presented an appropriate opening statement, conducted proper cross-examination, raised *464objections, and delivered a summation that was consistent with the defense (see, People v Vargas, 150 AD2d 513). Although counsel did not request that the court charge the jury with a lesser-included offense, no reasonable view of the evidence would have supported a finding that the defendant committed a lesser offense (see, CPL 300.50 [1]).
The defendant’s remaining contention is without merit (see, People v Phillips, 285 AD2d 477; see generally, People v Dunn, 77 NY2d 19). Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.